Case 3:18-cv-07354-WHA Document 218-2 Filed 02/05/20 Page 1 of 7




                 EXHIBIT 2
        Case 3:18-cv-07354-WHA Document 218-2 Filed 02/05/20 Page 2 of 7



 1   Amanda L. Groves (SBN: 187216)
     agroves@winston.com
 2   Morgan E. Stewart (SBN: 321611)
     mstewart@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 4   San Francisco, CA 94111-5802
     Telephone:     (415) 591-1000
 5   Facsimile:     (415) 591-1400
 6   Kobi K. Brinson (Admitted pro hac vice)
     kbrinson@winston.com
 7   Stacie C. Knight (Admitted pro hac vice)
     sknight@winston.com
 8   WINSTON & STRAWN LLP
     100 North Tryon Street
 9   Charlotte, NC 28202-1078
     Telephone:    (704) 350-7700
10   Facsimile:    (704) 350-7800
11   Attorneys for Defendant
     WELLS FARGO BANK, N.A.
12

13                                 UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15                                    SAN FRANCISCO DIVISION

16    ALICIA HERNANDEZ, EMMA WHITE,              Case No. No. 18-cv-07354-WHA
      KEITH LINDNER, TROY FRYE,
17    COSZETTA TEAGUE, IESHA BROWN,              DEFENDANT WELLS FARGO BANK, N.A.’S
      RUSSELL and BRENDA SIMONEAUX,              RESPONSES TO PLAINTIFFS’ THIRD SET
18    JOHN and YVONNE DEMARTINO,                 OF INTERROGATORIES
      ROSE WILSON, TIFFANIE HOOD,
19    GEORGE and CYNDI FLOYD, and
      DIANA TREVINO, individually and on
20    behalf of all others similarly situated,
21                  Plaintiffs,
22           v.
23    WELLS FARGO & COMPANY,
      WELLS FARGO BANK, N.A.
24
                    Defendants.
25

26

27

28

                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                  PLAINTIFFS’ THIRD SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
         Case 3:18-cv-07354-WHA Document 218-2 Filed 02/05/20 Page 3 of 7



 1   PROPOUNDING PARTY: PLAINTIFFS
 2   RESPONDING PARTY:              DEFENDANT WELLS FARGO BANK, N.A.
 3   SET NUMBER:                     THREE (3)
 4           Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant Wells Fargo Bank, N.A.
 5   (“Defendant” or “Wells Fargo”) hereby objects and responds to Plaintiffs’ Third Set of Interrogatories.
 6   Defendant reserves the right to supplement, modify, or amend these responses up to and through the
 7   time of trial.
 8                                      RESPONSES & OBJECTIONS
 9   INTERROGATORY NO. 15
10           State the total number of homes since 2010 on which Defendant foreclosed and later
11   determined it made a mistake in foreclosing.
12   RESPONSE TO INTERROGATORY NO. 15
13           Defendant objects that Plaintiffs are seeking information without regard as to whether it is
14   relevant to Plaintiffs’ claims or Defendant’s defenses at issue in this lawsuit, and thus exceeds the
15   scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of Civil Procedure. Defendant
16   further objects to this Interrogatory on the grounds that it is overbroad and disproportionate to the
17   claims and defenses in this case. Defendant further objects to this Interrogatory on the ground that it
18   is unduly burdensome. Defendant further objects to the phrase “mistake in foreclosing” as vague and
19   ambiguous. Defendant further objects to the extent the Interrogatory requests information protected
20   by the attorney-client privilege and/or bank examination privilege.
21
     INTERROGATORY NO. 16
22
             State the total number of mortgage modifications since 2010 that Defendant has determined it
23
     did not offer, but has since determined that it should have offered to a borrower.
24
     RESPONSE TO INTERROGATORY NO. 16
25
             Defendant objects that Plaintiffs are seeking information without regard as to whether it is
26
     relevant to Plaintiffs’ claims or Defendant’s defenses at issue in this lawsuit, and thus exceeds the
27
     scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of Civil Procedure. Defendant
28
                                                      1
                              DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                      PLAINTIFF’S THIRD SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 218-2 Filed 02/05/20 Page 4 of 7



 1   further objects to this Interrogatory on the grounds that it is overbroad and disproportionate to the
 2   claims and defenses in this case. Defendant further objects to this Interrogatory on the ground that
 3   it is unduly burdensome. Defendant further objects to this Interrogatory as duplicative. Defendant
 4   further objects to the phrases “did not offer” and “should have offered to a borrower” as vague and
 5   ambiguous. Defendant further objects to the extent the Interrogatory requests information protected
 6   by the attorney-client privilege and/or bank examination privilege.
 7
     INTERROGATORY NO. 17
 8
            State the total number of mortgage repayment plans that Defendant has determined it did not
 9
     offer, but has since determined that it should have offered to a borrower since 2010.
10
     RESPONSE TO INTERROGATORY NO. 17
11
              Defendant objects that Plaintiffs are seeking information without regard as to whether it is
12
     relevant to Plaintiffs’ claims or Defendant’s defenses at issue in this lawsuit, and thus exceeds the
13
     scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of Civil Procedure. Defendant
14
     further objects to this Interrogatory on the grounds that it is overbroad and disproportionate to the
15
     claims and defenses in this case. Defendant further objects to this Interrogatory on the ground that it
16
     is unduly burdensome.     Defendant further objects to this Interrogatory as duplicative. Defendant
17
     further objects to the phrases “did not offer” and “should have offered to a borrower” as vague and
18
     ambiguous. Defendant further objects to the extent the Interrogatory requests information protected
19
     by the attorney-client privilege and/or bank examination privilege.
20
     INTERROGATORY NO. 18
21
            State the total number of CITs that Defendant has opened since 2010.
22
     RESPONSE TO INTERROGATORY NO. 18
23
            Defendant objects that Plaintiffs are seeking information without regard as to whether it is
24
     relevant to Plaintiffs’ claims or Defendant’s defenses at issue in this lawsuit, and thus exceeds the
25
     scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of Civil Procedure. Defendant
26
     further objects to this Interrogatory on the grounds that it is overbroad and disproportionate to the
27
     claims and defenses in this case. Defendant further objects to this Interrogatory on the ground that it
28
                                                  2
                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                  PLAINTIFF’S THIRD SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 218-2 Filed 02/05/20 Page 5 of 7



 1   is unduly burdensome and harassing. Defendant further objects to the phrase “mistake in foreclosing”
 2   as vague and ambiguous.       Defendant further objects to the extent the Interrogatory requests
 3   information protected by the attorney-client privilege and/or bank examination privilege.
 4   INTERROGATORY NO. 19
 5          State the total number of remediations that Defendant has offered to residential mortgage
 6   borrowers since 2010.
 7   RESPONSE TO INTERROGATORY NO. 19
 8           Defendant objects that Plaintiffs are seeking information without regard as to whether it is
 9   relevant to Plaintiffs’ claims or Defendant’s defenses at issue in this lawsuit, and thus exceeds the
10   scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of Civil Procedure. Defendant
11   further objects to this Interrogatory on the grounds that it is overbroad and disproportionate to the
12   claims and defenses in this case. Defendant further objects to this Interrogatory on the ground that it
13   is unduly burdensome. Defendant further objects to the term “remediations” as vague and ambiguous.
14   Defendant further objects to the extent the Interrogatory requests information protected by the
15   attorney-client privilege and/or bank examination privilege.
16

17   Dated: November 21, 2019                     WINSTON & STRAWN LLP
18
                                                  By: /s/ Amanda L. Groves
19                                                    Amanda L. Groves
                                                      Kobi K. Brinson (pro hac vice)
20
                                                        Attorneys for Defendant
21                                                      WELLS FARGO BANK, N.A.
22

23

24

25

26

27

28
                                                  3
                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                  PLAINTIFF’S THIRD SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 218-2 Filed 02/05/20 Page 6 of 7



 1                                     CERTIFICATE OF SERVICE
 2                 United States District Court for the Northern District of California
 3                                      Case No. 3:18-cv-07354-WHA
 4          I am a resident of the State of California, over the age of eighteen years, and not a party to
 5   the within action. My business address is Winston & Strawn LLP, 333 S. Grand Avenue, Los
 6   Angeles, CA 90071-1543. On November 21, 2019, I served the following document:
 7   DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S THIRD SET
 8   OF INTERROGATORIES
 9            by placing a copy of the document listed above in a sealed envelope with postage
              thereon fully prepaid in the United States mail at Los Angeles, CA addressed as set
10            forth below.
11            I am readily familiar with the firm’s business practice for collection and processing of
              correspondence for mailing with the United States Postal Service. On the same day
12            that correspondence is placed for collection and mailing, it is deposited in the ordinary
              course of business with the United States Postal Service with postage fully prepaid.
13
              by electronically transmitting a copy of the document listed above via email to the
14            addressees as set forth below, in accordance with the parties’ agreement to be served
              electronically pursuant to Federal Rule of Civil Procedure 5(b)(2)(E), or Local Rule of
15            Court, or court order. No error messages were received after said transmission.
16    RICHARD M. PAUL, III                                     ASHLEA GAYLE SCHWARZ
17    PAUL LLP                                                 PAUL LLP
      601 WALNUT STREET, SUITE 300                             601 WALNUT STREET, SUITE 300
18    KANSAS CITY, MO 64106                                    KANSAS CITY, MO 64106
      816-984-8103                                             816-984-8100
19    FAX: 816-984-8101                                        FAX: 816-984-8101
      EMAIL: rick@paulllp.com                                  EMAIL: ashlea@paulllp.com
20

21
      MICHAEL LAWRENCE SCHRAG
22    GIBBS LAW GROUP LLP
      505 14TH STREET, SUITE 1110
23    OAKLAND, CA 94612
      510-350-9700
24    FAX: 510-350-9701
      EMAIL: mls@classlawgroup.com
25

26

27

28

                                                        1
                                                PROOF OF SERVICE
        Case 3:18-cv-07354-WHA Document 218-2 Filed 02/05/20 Page 7 of 7



 1          I declare under penalty of perjury under the laws of the United States of America that the
     above is true and correct.
 2

 3
     Signed: Shawn R. Obi
 4           Shawn R. Obi
 5
     Dated:   November 21, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                               PROOF OF SERVICE
